
	

115 SRES 162 IS: Reaffirming the commitment of the United States to promoting religious freedom, and for other purposes.
U.S. Senate
2017-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 162
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2017
			Mr. Lankford (for himself, Mr. Coons, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Reaffirming the commitment of the United States to promoting religious freedom, and for other
			 purposes.
	
	
 Whereas the United States Congress has a proud history of promoting internationally recognized human rights;
 Whereas religious freedom is a fundamental human right of all people; Whereas the free exercise of religion must stand for the right to practice any faith or to choose no faith at all;
 Whereas every individual’s rights to freedom of thought, conscience, and religion is guaranteed under the United Nations Universal Declaration of Human Rights, adopted at Paris December 10, 1948, and the International Covenant on Civil and Political Rights, adopted at New York December 16, 1966, which recognize, Everyone has the right to freedom of thought, conscience and religion; this right includes freedom to change his religion or belief, and freedom, either alone or in community with others and in public or private, to manifest his religion or belief in teaching, practice, worship and observance.;
 Whereas, during his 1941 State of the Union address, President Franklin D. Roosevelt noted the “Four Freedoms” that the world should be founded upon, including the “freedom of every person to worship God in his own way—everywhere in the world”;
 Whereas, according to the United States Commission on International Religious Freedom (USCIRF), abuses committed by governments and non-state actors has increased and the incarceration of prisoners of conscience remains widespread;
 Whereas, according to the latest Pew Research Center’s Study of Global Restrictions on Religion, which surveyed 2015, an estimated 79 percent of the world’s population lives in countries where freedom of religion and conscience is highly restricted, either by the government or social groups;
 Whereas the 2017 report produced by USCIRF recommended that the Department of State designate the following countries as Countries of Particular Concern: Burma, Central African Republic, China, Eritrea, Iran, Nigeria, North Korea, Pakistan, Russia, Saudi Arabia, Sudan, Syria, Tajikistan, Turkmenistan, Uzbekistan, and Vietnam;
 Whereas, in the same report, USCIRF categorized as Tier 2 violators, meaning violations engaged in or tolerated by the government are serious and characterized by at least one of the elements of the ‘systematic, ongoing, and egregious’ Country of Particular Concern standard, Afghanistan, Azerbaijan, Bahrain, Cuba, Egypt, India, Indonesia, Iraq, Kazakhstan, Laos, Malaysia, and Turkey;
 Whereas USCIRF also recommended that the Department of State designate the following non-state actors as entities of particular concern: the Islamic State of Iraq and Syria (ISIS), the Taliban in Afghanistan, and al-Shabaab in Somalia;
 Whereas, according to the Pew Research Center Study, the two geographic regions with the highest government restrictions continue to be the Middle East-North Africa and the Asia-Pacific;
 Whereas Congress has recognized that Christians, Yezidis, Shi’a, Turkmen, Shabak, Sabean-Mandeans, Kaka’i, and other religious and ethnic minorities in Iraq and Syria have faced genocide and other crimes against humanity perpetrated by the Islamic State of Iraq and the Levant (ISIL), and that ISIL seeks to eradicate the communities of these minorities;
 Whereas Egyptian Coptic Christians have been repeatedly targeted and their aggressors have gone unprosecuted, including two suicide bombings conducted by ISIL that killed 44 people at Coptic churches on Palm Sunday 2017 and an attack in December 2016 that killed 29 and injured numerous other Coptic worshipers, many of whom were women and children;
 Whereas, according to USCIRF, Rohingya Muslims and other religious and ethnic minorities, including Christians, in Burma have faced ongoing persecution from state and non-state actors for decades, including incidents of intimidation and violence; the forced relocation and destruction of religious sites; violent attacks by mobs and the military; sexual violence and trafficking in persons, and an ongoing campaign of coerced conversion to Buddhism;
 Whereas, according to USCIRF’s most recent annual report, conditions for freedom of religion or belief in China continue to decline, with authorities targeting anyone considered a threat to the state, including religious believers, and Chinese authorities arrested Christians for displaying the cross in their homes and printing religious materials, threatened parents for bringing their children to church, and blocked them from holding certain religious activities;
 Whereas, according to USCIRF, the Government of Eritrea continues to target Evangelical and Pentecostal Christians and Jehovah’s Witnesses, suppresses the religious activities of Muslims, dominates the internal affairs of the Coptic Orthodox Church of Eritrea, and has engaged in the torture of religious prisoners;
 Whereas apostasy and blasphemy laws are routinely used across the Middle East and North Africa to intimidate and punish minority faiths and those who would leave Islam;
 Whereas, according to Human Rights Watch, in Pakistan, Christians, Hindus, and Ahmadis are often the victims of violent extremists; forced conversion and marriage of Christian and Hindu girls and young women remains a systemic problem; and blasphemy laws are often used as an excuse to settle personal scores or stir up religious animosity against marginalized religious minorities, resulting in a climate of fear and a chilling effect on religious expression;
 Whereas, according to the Department of State’s 2015 International Religious Freedom Report, the Government of Iran continues to repress religious minorities, including Baha’is, Christians, Sunnis, Sufis, Yarsanis, and Zoroastrians, by raiding religious gatherings services, arresting and imprisoning worshipers and religious leaders, imprisoning educators, confiscating properties, and executing dissidents;
 Whereas, according to the Department of State’s 2015 International Religious Freedom Report, the Government of Sudan has systematically targeted the Christian community, prosecuting Christian pastors on trumped-up charges, confiscating Christian-owned properties, banning the construction of new Christian houses of worship, destroying numerous religious facilities throughout the country, and targeting human rights defenders for legally representing the Christian community;
 Whereas, according to the February 2014 report of the United Nations Commission of Inquiry on the Human Rights Situation of the Democratic People’s Republic of Korea (DPRK), there is “an almost complete denial of the right to freedom of thought, conscience, and religion,” and the Government of the DPRK “considers the spread of Christianity a particularly serious threat” and enforces severe punishments for the practice of Christianity;
 Whereas the global religious freedom crisis we are experiencing today has created millions of victims and undermines liberty, prosperity, and peace in places vital to United States national interests—posing direct challenges to United States interests in the Middle East, Russia, China, and sub-Saharan Africa;
 Whereas the absence of fundamental human rights, including religious freedom, contributes to persecution of minorities, religious extremism, terrorism, and instability;
 Whereas there is greater peace, political and social stability, economic development, democratization, and women’s empowerment when human rights, including religious freedom, are protected and advanced; and
 Whereas Congress recently recognized, with broad bipartisan support, in the Frank R. Wolf International Religious Freedom Act (Public Law 114–281), enacted on December 16, 2016, that because the promotion of international religious freedom protects human rights, advances democracy abroad, and advances United States interests in stability, security, and development globally, the promotion of international religious freedom requires new and evolving policies, and diplomatic responses that are drawn from the expertise of the national security agencies, the diplomatic services, and other governmental agencies and nongovernmental organizations, and are coordinated across and carried out by the entire range of Federal agencies: Now, therefore, be it
		
	
 That the Senate— (1)reaffirms the commitment of the United States to promoting religious freedom as a fundamental human right and calls on the President and the Secretary of State, in accordance with the International Religious Freedom Act of 1998 (Public Law 105–292), as amended by the Frank R. Wolf International Religious Freedom Act (Public Law 114–281), to strengthen United States foreign policy on behalf of individuals persecuted in foreign countries on account of religion;
 (2)calls on the President, the Secretary of State, and the Ambassador-at-Large for International Religious Freedom to develop an action plan on international religious freedom and to integrate that plan into United States diplomatic, development, and national security strategies;
 (3)in accordance with section 106 of the International Religious Freedom Act (22 U.S.C. 6415), calls on the President, in collaboration with the Secretary of State, the Ambassador at Large for International Religious Freedom, and the Administrator of the United States Agency for International Development, to develop a strategic plan to direct grants funded by the United States Government towards civil society that are implementing innovated programs in key countries to train and work with local religious leaders of all religious communities, including minorities, on the importance of pluralistic societies, rights guaranteed under international law, and reporting mechanisms available to them within international institutions;
 (4)urges the Secretary of State to implement the requirements of section 103 of the Frank Wolf International Religious Freedom Act (Public Law 114–281) and develop a training curriculum for all American diplomats in international religious freedom policy;
 (5)urges the President, the Secretary of State, the Secretary of Defense, and other relevant agencies to develop a comprehensive response to protect the victims of genocide, crimes against humanity, and war crimes and to provide humanitarian, stabilization and recovery assistance to all individuals from religious and ethnic groups so effected in Iraq and Syria;
 (6)calls on the President and the Secretary of State to reestablish the Religion and Foreign Policy Working Group within the Department of State's Federal Advisory Committee established by the previous administration, bringing together experts from government, universities, religious and other nongovernmental organizations to develop an effective multiyear plan to address religious persecution globally and protect and promote international religious freedom; and
 (7)calls on the President, the Secretary of State and the United States Trade Representative to ensure that trade negotiations include religious freedom conditions as mandated by the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (title I of Public Law 114–26).
			
